                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

TERRANCE GRISSOM,

        Plaintiff,
                                                  Case No. 19-cv-765-jdp
   v.

TONY EVERS, KEVIN CARR,
WARDEN FOSTER and RYAN
RUEPPER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


        /s/                                                10/15/2019
        Peter Oppeneer, Clerk of Court                     Date
